Name: Council Regulation No 3891/89 of 11 December 1989 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (1990)
 Type: Regulation
 Subject Matter: trade policy;  tariff policy
 Date Published: nan

 No L 378 / 1927 . 12 . 89 Official Journal of the European Communities COUNCIL REGULATION No 3891 /89 of 11 December 1989 opening a Community tariff quota for high-quality fresh , chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ( 1990) HAS ADOPTED THIS REGULATION: Article 1 1 . A Community tariff quota for high-quality fresh , chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 , amounting to a total , expressed in weight of product, of 34 300 tonnes is hereby opened for 1990 . 2 . The Common Customs Tariff duty applicable to the quota shall be 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805 / 68 , and in particular: ( a) provisions to guarantee the nature of the products , where they come from and their origin ; (b ) provisions concerning recognition of the document enabling the guarantee referred to in ( a) to be verified . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate ofduty of 20 % , for high-quality fresh , chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and products falling within CN codes 0206 10 95 and 0206 29 91 , the quantity of which, expressed in weight of product, has been fixed at 34 300 tonnes ; whereas that quota should accordingly be opened for 1990; Whereas there should be a guarantee of, in particular , equal and continuing access by all interested traders within the Community to the said quota and of uninterrupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted; whereas , to that end , a system for using the Community tariff quota based on the presentation of a certificate of authenticity guaranteeing the nature of the products , their provenance and their place of origin should be set up ; Whereas the detailed rules for the application of this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal 0 ), as last amended by Regulation (EEC) No 571 / 89 (2 ), Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council The President H. NALLET 0 ) OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 61 , 4. 3 . 1989 , p . 43 .